588 F.2d 429
In re GRAND JURY PROCEEDINGS.Appeal of James Terrell KNIGHT, Grand Jury Witness.
No. 78-3556

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 9, 1979.
Claude W. Hicks, Jr.  (Court-appointed), Macon, Ga., for appellant.
D. L. Rampey, Jr., U. S. Atty., William G. Boyd, Asst. U. S. Atty., Macon, Ga., for appellee.
Appeal from the United States District Court for the Middle District of Georgia.
Before RONEY, GEE and FAY, Circuit Judges.
PER CURIAM:


1
Appellant asserts that collateral consequences of his civil contempt conviction for refusing to furnish handwriting exemplars to a grand jury the tolling of a previous sentence being served by him prevent a subsequent order vacating that conviction from thereby rendering this appeal moot.  Agreeing, we affirm the conviction.  United States v. Mara, 410 U.S. 19, 93 S. Ct. 774, 35 L. Ed. 2d 99 (1973); Cf. United States v. Dionisio, 410 U.S. 1, 93 S. Ct. 764, 35 L. Ed. 2d 67 (1973).


2
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I